Case 2:20-cv-11370-VAR-DRG ECF No. 3 filed 07/16/20          PageID.19     Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DARRYL ROBINSON,

Petitioner,                             Case Number 2:20-CV-11370
                                        HONORABLE VICTORIA A. ROBERTS
v.                                      UNITED STATES DISTRICT JUDGE

DUANE BURTON,

     Respondent.
___________________________________/

OPINION AND ORDER TRANSFERRING THE SUCCESSIVE PETITION
FOR A WRIT OF HABEAS CORPUS TO THE UNITED STATES COURT
            OF APPEALS FOR THE SIXTH CIRCUIT

      Darryl Robinson, (“Petitioner”) confined at the Richard A. Handlon

Correctional Facility in Ionia, Michigan. He filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 1983 conviction in

the Muskegon County Circuit Court for second-degree murder.

      This petition constitutes a “second or successive petition” within the

meaning of 28 U.S.C. § 2244(b)(3); the case is transferred to the Court of Appeals

so that Petitioner may obtain permission to file a successive petition for a writ.

                                   I. Background

      The Court dismissed Petitioner’s original petition for a writ of habeas corpus

challenging this conviction, because it was time-barred under the Antiterrorism and

Effective Death Penalty Act’s (AEDPA) one year statute of limitations contained
                                          1
Case 2:20-cv-11370-VAR-DRG ECF No. 3 filed 07/16/20               PageID.20     Page 2 of 4




in 28 U.S.C. § 2244(b)(3)(A). See Robinson v. Luoma, No. 2:05-CV-196 (W.D.

Mich. Jan. 4, 2006). The United States Court of Appeals for the Sixth Circuit

denied Petitioner permission to file a successive habeas petition. See In Re

Robinson, No. 08-2520 (6th Cir. Aug. 19, 2009); In Re Robinson, No. 09-1769, 09-

1942, 09-2463 (6th Cir. July 8, 2010); In Re Robinson, No. 13-2023 (6th Cir. Feb.

18, 2014); In Re Robinson, No. 16-1335 (6th Cir. Sep. 23, 2016); In Re Robinson,

No. 19-1307 (6th Cir. Sep. 5, 2019).

                                      II. Discussion

       An individual seeking to file a second or successive habeas petition must

first ask the appropriate court of appeals for an order authorizing the district court

to consider the petition. See 28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-

Villareal, 523 U.S. 637, 641 (1998). Without this preauthorization from the court

of appeals, the district court must transfer the document to the court of appeals. See

28 U.S.C. § 1631 (directing that “[w]henever a civil action is filed in a court ... and

that court finds that there is a want of jurisdiction, the court shall, if it is in the

interest of justice, transfer such action ... to any other such court in which the

action ... could have been brought at the time it was filed”); In re Sims, 111 F.3d

45, 47 (6th Cir.1997)(holding that “when a prisoner has sought § 2244(b)(3)

permission from the district court, or when a second or successive petition for

habeas corpus relief or § 2255 motion is filed in the district court without §

                                             2
Case 2:20-cv-11370-VAR-DRG ECF No. 3 filed 07/16/20           PageID.21    Page 3 of 4




2244(b)(3) authorization from this court, the district court shall transfer the

document to this court pursuant to 28 U.S.C. § 1631.”).

      The dismissal of Petitioner’s prior habeas petition based on his failure to

comply with the AEDPA’s one-year statute of limitations is considered an

adjudication on the merits that renders the current petition “second or successive”

for the purpose of § 2244(b), with respect to this judgment. See In re Rains, 659

F.3d 1274, 1275 (10th Cir. 2011); In re Flowers, 595 F.3d 204, 205 (5th Cir.

2009)(per curiam); McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009); Murray

v. Greiner, 394 F.3d 78, 81 (2nd Cir. 2005); Altman v. Benik, 337 F.3d 764, 765

(7th Cir. 2003)(per curiam); Cf. In Re Cook, 215 F.3d 606, 607-08 (6th Cir.

2000)(when petitioner’s first habeas application was dismissed for procedural

default arising from failure to exhaust state remedies where the statute of

limitations had run on those remedies, the dismissal was “on the merits,” and the

petitioner’s later habeas application was “second or successive,” for purposes of §

2244(b)).

      Accordingly, the Court orders the Clerk of Court to transfer this habeas

petition to the United States Court of Appeals for the Sixth Circuit pursuant to

Sims and 28 U.S.C. § 1631. See Galka v. Caruso, 599 F. Supp. 2d 854, 857 (E.D.

Mich. 2009).

                                      III. ORDER

                                           3
Case 2:20-cv-11370-VAR-DRG ECF No. 3 filed 07/16/20        PageID.22    Page 4 of 4




   The Clerk must transfer this petition to the United States Court of Appeals for

the Sixth Circuit pursuant to 28 U.S.C. § 1631.

                                s/ Victoria A. Roberts
                                HON. VICTORIA A. ROBERTS
                                UNITED STATES DISTRICT JUDGE
DATED: 7/16/2020




                                         4
